Citation Nr: 1109102	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-38 082	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to February 1976.  

This matter is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the appeal currently resides with the RO in Nashville, Tennessee.  

The Board notes that the Veteran participated in a hearing before a Decision Review Officer at the RO in November 2009.  A Travel Board hearing before a Veterans Law judge was scheduled in January 2011; the RO sent notice of this in December 2010.  The Veteran failed to report for the hearing and good cause has not been shown to schedule another hearing.  

In November 2009, the Veteran withdrew his claims for service connection for posttraumatic stress disorder (PTSD) and a left knee disorder before a statement of the case had not been issued.  See 38 C.F.R. § 20.204(b) (2010) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  While he continued his claim for service connection of a right knee disorder, he did not file a substantive appeal as to this issue and VA has not caused the claimant to believe that this issue was in appellate status.  Therefore, the Board does not have jurisdiction over this issue and no further discussion is required.  See 38 C.F.R. §§ 20.200, 20.302(c) (2010) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, "he is statutorily barred from appealing the RO decision"); But see Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

VA afforded the Veteran a compensation and pension examination for his claimed acquired psychiatric disorder in November 2008, which resulted in diagnoses of major depressive disorder with psychotic features.  However, this examination did not contain an opinion regarding a nexus between the Veteran's currently diagnosed major depressive disorder and his period of active military service, treatment records of which show two separate psychiatric hospitalizations.  VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since the examination did not contain an opinion, the Board finds it inadequate for this reason.  A remand is necessary to provide the Veteran with an adequate medical opinion that relies on all the evidence of record, fully explains all findings and opinions in sufficient detail, and does not rely on speculation.  

Given the Veteran's claims regarding receiving ongoing treatment for his psychiatric disorders, on remand his contemporaneous treatment records should be obtained and associated with the claim's file.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the record all of the Veteran's contemporaneous treatment records.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, schedule the Veteran for an appropriate examination to determine the etiology of his acquired psychiatric disorders.  The claim's file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claim's file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  After a review of the claim's file and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's current psychological disabilities? 

b.  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any of the Veteran's current psychiatric disabilities are etiologically related to his active military service? 

c.  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any of the Veteran's current psychiatric disabilities manifested itself to a compensable degree in the first post-service year? 

Note:  In providing answers to the above questions, the examiner should specifically comment on a notation of depression in a service treatment record dated in July 1974 and the evidence of two psychiatric hospitalizations in service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

3.  After undertaking the above development, provide the Veteran with updated Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the United States Court of Appeals for Veterans Claims (Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 38 C.F.R. § 3.159 (2010).

4.  After any additional development deemed necessary is accomplished, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

